DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  The pronoun “it” is used in claim 1 lines 6 and 11 and claim 2 line 3 twice.
For precision and clarity, replace the pronoun “it,” Applicant should amend the pronoun “it” with the noun represented by the pronoun.  
Claims 2-5 recite the “the housing” in lines 2, 3, 4, 2, 3, 2, respectively.  Amend “the wearable housing” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “and of such dimension and weight as to be comfortable when worn” at lines 2-3.  The phrase is subjective, and the scope of the phrase is not defined within the specification.  Claim 1 is indefinite.  See MPEP § 2173.05 (IV).
Claim 2 recites the limitation “the neck” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a neck” was not previously recited.
Claim 2 recites the limitations "the confronting surface" in lines 3 and 4 and "the wearer’s body".  There is insufficient antecedent basis for these limitations in the claim.  The limitation “a confronting surface” and the limitation “wearer’s body” were not previously recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hofmann (US 4941068).
For claim 1, Hofmann discloses a personal air space cleaner (a portable ion generator 10) comprising: 
a wearable housing (housing 12) having external surfaces and of such dimension and weight as to be comfortable when worn; 
an electronic circuit (high tension source 14; col. 4, ll. 50-66; Fig. 1) that is powered by battery power (power source 16; col. 4, ll. 50-66; Fig. 1) and that provides an excitation potential (col. 2, ll. 15-20; col. 5, ll. 1-17); 
an ion emitter (a high-tension electrode 54) connected to said electronic circuit that is excited to emit ions when it is energized at said excitation potential; 
a conductive lanyard (contact element 38; Fig. 1; col. 5, ll. 1-10); and 
a conductive member (fixing eye 36; Fig. 1; col. 5, ll. 1-5; col. 2, l. 43-col. 3, l. 10) electrically connected to said ground potential and mechanically connected to said wearable housing that extends externally to said external surfaces thereof and is adapted to receive the lanyard and to removably attach it to said wearable housing to which said conductive member is mechanically connected, thereby electrically grounding the lanyard by contact with said conductive member electrically connected to said ground potential when said lanyard is received thereby (Fig. 1; col. 5, ll.1-17).
It may not appear that said electronic circuit powered by battery power in Fig. 1 of Hofmann has both a ground potential and an excitation potential.  Nonetheless, the electronic circuit (high-tension source 14) illustrated in Fig. 1 has first and second output terminals 30 and 32 that provides current to the ion generator 10 (col. 4, ll. 63-68).  In electrical engineering, ground or earth is the reference point in an electrical circuit from which voltages are measured, a common return path for electric current, or a direct physical connection to the earth.  Electrical circuits of electrical equipment are connected to ground for several reasons, so that failures of internal insulation will trigger protective mechanisms such as fuses or circuit breakers in the circuit to remove power from the device.  For example, this ensures that exposed parts can never have dangerous voltage exposure with respect to ground, to prevent electrical shock, for example.  Connection to ground also limits the build-up of static electricity.  Stray voltages or earth potential rise effects will occur, which may create noise in signals or if large enough will produce an electric shock hazard.  Consequently, it is inherent or at least would have been readily obvious to one having ordinary skill in the art (35 USC 103a) that Hofmann’s apparatus would have both a ground potential and an excitation potential.
For claim 3, the teaching of Hofmann is relied upon as set forth above and further discloses said electronic circuit is mounted within said housing (Fig. 1; 4, col. 4, ll. 49-61).
For claim 4, the teaching of Hofmann is relied upon as set forth above and further discloses a second conductive member (needle electrode 54; Fig. 1) electrically connected to said ground potential and mounted to an external surface (“[f]itted into the socket 44 is a plug or jack 46 which is disposed at one end of a flexible connecting element 48. Carried at the other second end of the connecting element 48 is a carrier member 50 which has a recess 52 therein. Disposed in the recess 52 is a high-tension electrode 54 in the form of a needle electrode…”) of said housing (Fig. 1; col. 5, ll. 1-28).
For claim 5, the teaching of Hofmann is relied upon as set forth above and further discloses an armband (fixing clip portions 72; Fig. 4) adapted to mount the housing to an arm of a user with said second conductive member confronting said arm thereby electrically grounding the arm by contact with said second conductive member electrically connected to said ground potential when said wearable housing is worn on said arm by said armband (Fig. 4; col. 6, l. 51 - col. 7, l. 4).  The phrase “adapted to mount the housing to an arm of a user with said second conductive member confronting said arm thereby electrically grounding the arm by contact with said second conductive member electrically connected to said ground potential when said wearable housing is worn on said arm by said armband” at lines 1-5 in claim 5 is intended use.  See MPEP § 2114.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Shaw (US 7995322).
For claim 2, the teaching of Hofmann is relied upon as set forth above and discloses said conductive member is attached to the housing.  Hofmann does not explicitly state that said conductive member is a resiliently biased jaw.  Shaw is analogous art and discloses a conductive member is attached to a housing.  Shaw teaches that one of ordinary skill in the art also recognizes that other type of fixation means are commonly employed to secure a personal air space cleaner to the neck of a wearer.  A resiliently biased jaw is considered a type of fixation means that is known (for example, to hold an electronic entry key fob).  Therefore, it would have been obvious to having ordinary skill in the art at the effective filing date of the instant invention to substitute said conductive member with a resiliently biased jaw attached to the housing as claimed with since Shaw teaches that that other type of fixation means are commonly employed to secure a personal air space cleaner to the neck of a wearer with a reasonable expectation for success.  See MPEP § 2144.06(II).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 4713724 teaches a portable ion generator comprising a housing with a high-tension source disposed therein and a high-tension electrode of needle shape, projecting from the housing; US 5484472 teaches device comprising a housing containing a circuit that transforms direct current provided by the battery; US 5749359 teaches personal air purifier with a neck strap; US 5814135 and US 6042637 each teaches a wearable personal corona discharge air purifier; US 5861127 teaches a portable air purifying device; US 6632407, US 6896853, and US 7767165 each teaches a personal air transporter-conditioner device comprising a portable housing including a vent and an ion generator disposed in said housing; US 6850403 teaches an air ionization apparatus comprising a pair of ionizing electrodes and a source of bias voltage connected to supply bias voltage to the grid electrode relative to ground; US 8809802 teaches a portable ion generator comprising a high voltage generation unit, a piezoelectric element, and at least one discharge unit connected to the high voltage generation unit; US 9205218 teaches a wearable air purifier assembly comprising a housing, a tether, a filter, and an output fan; US 20050188987 teaches an air cleaner comprising a housing, circuit board, ionization module, a voltage source, a neck strap, and a module cover; US 20100307332 teaches a supercharged electrostatic air filtration with germicidal UV light system comprising a nose mask, face mask, hood and helmet with a strap for support; US 20110126828 teaches a personal air purifier having a housing with a filtering-and-purifying unit, a fan and an air-velocity-controlling unit; and US 20190123518 teaches a portable ionizer comprises a portable case that encloses a power source, a circuit board, a discharge electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 22, 2022